Citation Nr: 1236233	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1968, January 1991 to May 1991 and June 2004 to June 2005, with additional Army Reserves service, including periods of active duty for training (ACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer (DRO) at a September 2007 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was last brought before the Board in November 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The issue of service connection for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with degenerative disc disease that is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 U.S.C.A. §§ 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  

Initially, the Veteran's service treatment records are absent treatment for a lumbar spine injury.  However, at the September 2007 DRO hearing, the Veteran testified that he initially injured his back during a period of ACDUTRA in 1984 or 1985 while setting up a tent.  See DRO hearing transcript at 17-20.  He further testified that he continued to suffer from back problems, which grew progressively worse, that ultimately led to spinal fusion surgery in 2002.  The Veteran is competent to report symptoms observable to a layperson, e.g., low back pain.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

Following review of the evidence of record, to include the Veteran's statements and September 2007 testimony, the Board finds the Veteran's assertions that he injured his back while on a period of ACDUTRA to be credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).

The Veteran was provided a VA examination in September 2006.  Following a review of the claims file and examining and soliciting a personal history from the Veteran, the VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine, status postoperative repair.  The VA examiner commented that the onset of the Veteran's back disability was in 1985 with intermittent aggravation while lifting.  

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Even though there is no in-service medical record documenting treatment for a back injury, the Veteran has testified that he suffered such an injury during a period of ACDUTRA.  The Board has found this testimony to be credible.  Furthermore, a VA examiner has provided an opinion that the onset of the Veteran's current degenerative disc disease was in 1985 with intermittent heavy lifting.  Records indicate the Veteran served a total of 74 days of ACDUTRA between May 1984 and May 1986.  As such, in light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board concludes that the Veteran's degenerative disc disease is due to an injury incurred during a period of active service and, therefore, service connection for degenerative disc disease of the lumbar spine is warranted.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.


REMAND

The appellant claims service connection for IBS as directly related to a period of ACDUTRA.  He testified at the September 2007 DRO hearing that he suffered stomach problems while on a period of ACDUTRA in approximately 1995 and, while he sought treatment for this condition, did not receive treatment or a diagnosis until he later saw a private physician.  Records indicate a diagnosis of IBS was rendered after a colonoscopy in 1996.

The Veteran was provided a VA examination in April 2011, at which a negative etiological opinion was rendered.  The VA examiner noted the Veteran was diagnosed with IBS in 1972 between periods of active duty and ACDUTRA.  However, the basis for this opinion was not offered, and the evidence of record does not support a finding that the Veteran was diagnosed with IBS prior to 1996.  As such, this examination is inadequate for the purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The Veteran therefore must be provided a new VA examination to determine whether his current IBS is etiologically related to his active service, to include a period of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's diagnosed IBS.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

After reviewing the record and examining the appellant, the examiner is to provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current IBS is etiologically related to symptomatology experienced while performing a period of ACDUTRA.  For the purposes of rendering this opinion, the examiner is instructed to accept the Veteran's reported history of stomach problems during a period of ACDUTRA in 1995 as credible.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


